       Case 2:20-cv-01651-LMA-DPC Document 5 Filed 07/14/20 Page 1 of 2



                             UNITED STATES DISTRICT COURT

                             EASTERN DISTRICT OF LOUISIANA

 JASON DUHE                                                             CIVIL ACTION
 VERSUS                                                                 NO. 20-1651
 JAMES M. LEBLANC, SECRETARY                                            SECTION “I”(2)
 OF LOUISIANA DEPARTMENT OF
 SAFETY & CORRECTIONS, ET AL.

                                              ORDER

        Jason Duhe has applied to this Court for a writ of habeas corpus under 28 U.S.C. § 2254.

In order for the Court to determine the action, if any, that shall be taken on this petition,

        IT IS ORDERED that the Clerk of Court serve, by certified mail, a copy of the Petition

(ECF No. 1) and Supplemental Petition (ECF No. 4) and this Order on the Attorney General for

the State of Louisiana and the District Attorney and the Clerk of Court for St. Tammany Parish,

Louisiana.

        IT IS ORDERED that, within thirty (30) days of entry of this order, the Attorney General

or District Attorney file an answer to the application, together with a legal memorandum of

authorities in support of the answer. The answer shall state whether petitioner has exhausted state

remedies, including any post-conviction remedies available to petitioner under Louisiana law and

petitioner’s right of appeal both from the judgment of conviction and from any adverse judgment

or order in the post-conviction proceedings. The answer shall further set forth the dates of filing

and disposition of each appeal and post-conviction application and whether the 1-year period of

limitation for filing this petition has expired.

        IT IS ORDERED that, within thirty (30) days of entry of this order, the St. Tammany

Parish District Attorney shall provide the Court with a certified copy of the entire state court

record. This shall include all pleadings, briefs, memoranda, and other documents filed in
       Case 2:20-cv-01651-LMA-DPC Document 5 Filed 07/14/20 Page 2 of 2



connection with any application for post-conviction relief or appeal, transcripts of all

proceedings held in any state court, and all state court dispositions. In the event any of these

documents cannot be produced, the District Attorney shall advise the Court in writing as to the

reason why he is unable to do so.

       IT IS FURTHER ORDERED that the petitioner, Jason Duhe, may file a reply

memorandum within thirty (30) days after the filing of the answer or response by the Attorney

General or District Attorney.

       IT IS FURTHER ORDERED that the Clerk of Court shall take necessary precautions to

assure that the state court record is not damaged or destroyed and shall, within ninety (30) days of

the finality of these proceedings, including any appellate proceedings, return the state court record

to the Clerk of Court for St. Tammany Parish, Louisiana.

       All state court documents which are to be produced pursuant to this Order should be

addressed to the Office of the Clerk, Pro Se Unit, United States District Court, 500 Poydras Street,

Room C-151, New Orleans, Louisiana, 70130.

               New Orleans, Louisiana, this 14th day of July, 2020.




                                           ____________________________________________
                                                  DONNA PHILLIPS CURRAULT
                                              UNITED STATES MAGISTRATE JUDGE




                                                 2
